Dear Ms. Duplechin:
Your recent request for an opinion of this office raises the following legal issue for our review:
       May an individual elected to the Calcasieu Parish School Board who is also a teacher employed by that board continue to teach in Calcasieu Parish?
We direct your attention to the provisions of LSA-R.S. 17:428, which are specifically retained as law by the legislation enacting the Dual Officeholding and Dual Employment Law, Act 700
of 1979, § 8. LSA-R.S. 17:428 provides:
       A. After July 27, 1960 no supervisor, principal or teacher or any other school employee of any school board in this state shall be eligible to serve as a member of the board employing such person; however, such person shall be eligible to serve on any other parish or city school board if duly elected or appointed thereto. Whenever any
supervisor, principal, teacher or other school employee  is elected as a member of any parish or city school board or accepts any appointment to fill an unexpired term thereon and such board is his employer, he shall immediately submit his resignation to his employing board of which he is now a member. Should any such person fail to submit his resignation, the position he holds under such employing board shall be declared vacated by the taking of the oath of office as a member of the employing board. No resignation shall be required of any supervisor, principal, teacher, or other school employee because of his election or appointment to a parish or city school board of which he is not an employee.
       B. The provisions of this Section shall not apply to any person holding office on July 27, 1960 until the end of the terms of such persons nor to any person who takes office on or before February 1, 1961.
       C. School bus drivers in parishes with population not exceeding sixteen thousand may at the same time serve as a member of the school board. (Emphasis added).
According to LSA-R.S. 17:428(A) quoted above, it is mandatory that you submit your letter of resignation to the school board concerning your teaching position, as you have been elected member of your employing board.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Ms. Carla Duplechin 3016 Deaton Street Lake Charles, LA 70601
Date Received:
Date Released: November 15, 1994
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL